Citation Nr: 0723732	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-35 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for schizophrenia paranoia.  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, attorney 
at law


WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1996 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision dated in March 2005 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

In connection with this appeal, the veteran testified at a 
personal hearing before a Decision Review Officer, sitting at 
the RO in November 2005; a transcript of the hearing is 
associated with the claims file.

The Board observes that, subsequent to certification to the 
Board, the veteran submitted evidence consisting of a January 
2007 statement from Dr. Leeson and a July 2005 statement from 
Dr. Leeson and D.J.  See 38 C.F.R. § 20.1304 (2006).  The 
Board notes that the veteran waived agency of original 
jurisdiction (AOJ) consideration of this evidence.  Id.  
Therefore, the Board may properly consider these statements 
in rendering its decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his schizophrenia paranoia 
manifested during service, and that his drug use, which 
precipitated his discharge, was an attempt to self-medicate.  
The Board finds that a VA examination is necessary in order 
to determine the nature and etiology of the veteran's 
schizophrenia. 

The Board notes that the veteran's service medical records 
are negative for indications of any psychiatric disorder.  
Additionally, a mental status examination conducted in August 
1997 prior to the veteran's discharge was normal.   

However, the Board notes that there are multiple lay 
statements of record that comment on the veteran's behavior 
and appearance immediately after and within a year of 
discharge.  Specifically, his father stated that when he went 
to bring the veteran home after his discharge, he noticed a 
drastic change in behavior, appearance, and personal hygiene.  
S.L observed that the veteran's behavior after service was 
irrational, that his personal hygiene showed lack of care, 
and that he talked loudly in conversation when no one was 
near him.  J.C.V. noted changes in personal hygiene and that 
the veteran talked to himself.  F.D.C. states that that she 
saw a drastic change in the veteran after service, especially 
talking to himself and in his personal hygiene.  A.L. 
indicated that after returning from the military, the 
veteran's appearance deteriorated, he refused to bathe, and 
his conversation became more and more bizarre.  Although lay 
persons are not competent to offer opinions as to medical 
diagnosis, they are competent to offer eyewitness accounts 
that do not require specialized knowledge, and to describe 
symptoms of an injury or illness.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Layno v. Brown, 6 Vet. App. 465, 
469-470 (1994).

The January 2007 statement by Dr. Leeson, the veteran's 
treating physician, states that the symptoms described by the 
these various lay accounts are at least as likely as not 
related to the veteran's schizophrenia.  The Board notes that 
Dr. Leeson also indicates that he cannot speculate as to 
whether the veteran's service had a causative role in the 
veteran's schizophrenia but that it certainly was a 
possibility.  Further, psychoses, to include schizophrenia, 
are subject to presumptive service connection if manifested 
to a compensable degree within one year of service.  38 
C.F.R. § 3.309(a); see also 38 C.F.R. § 3.307; 38 C.F.R. § 
3.384 (August 28, 2006).  Therefore, the Board concludes that 
a VA examination is necessary to determine the nature and 
etiology of the veteran's schizophrenia paranoia. 

The Board also observes that, although the veteran indicated 
that he first received treatment approximately two years 
after service discharge, the first post-service medical 
evidence of record is dated in April 2003.  Additionally, Dr. 
Lesson indicated that the veteran has undergone numerous 
hospitalizations.  Only September 2003 to November 2003 
records from Larned State Hospital, an August 2003 statement 
from Wyandot Center, April 2003 records from Osawatomie State 
Hospital, and a February 2003 statement from Heartland 
Regional Alcohol and Drug Assessment Center are associated 
with the claims file.  Therefore, the veteran should be 
invited to identify any additional, relevant treatment 
records, to include the period immediately following his 
discharge until 2003, and any hospitalizations other than 
those already identified.  In addition, the Board observes 
that the veteran indicated that he had treatment at 
Osawatomie State Hospital from February 2003 until December 
2003.  The only record from that hospital is dated in April 
2003.  Therefore, a second request for compete treatment 
records should be made to Osawatomie State Hospital. 

Additionally, the VCAA is applicable to the claim now before 
the Board.  The Court of Appeals for Veterans' Claims held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
service connection claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or an effective date for the disability now on appeal.  
Therefore, this remand for substantive development will also 
enable VA to provide appropriate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be sent a VCAA 
notice letter that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date 
for the disability now on appeal in 
accordance with Dingess/Hartman, supra.  
Such letter should also invite the 
veteran to identify any additional, 
relevant treatment records or 
hospitalization records, to include the 
period immediately following his 
discharge until 2003.    

2.	The veteran should be requested to 
complete and return VA Form 21-4142, 
Authorization and Consent to Release 
Information to VA, for complete 
treatment records from Osawatomie State 
Hospital.  A response, positive or 
negative, should be associated with the 
claims file. 

3.	The veteran should be afforded a VA 
examination in order to determine the 
existence and etiology of any paranoid 
schizophrenia.  The veteran's claims 
file, to include a copy of this remand, 
and any additional treatment or 
hospitalization records obtained, 
should be forwarded to the examiner for 
review, and the examiner should note in 
his opinion that the file was available 
for review.   

Following a comprehensive review of the 
record and the findings upon 
examination, the examiner should 
express an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 
50 percent), the veteran has 
schizophrenia.  If the veteran 
satisfies the criteria for a diagnosis 
of schizophrenia, the examiner must 
then determine whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 
50 percent), that the veteran 
manifested schizophrenia during active 
service, manifested at least mild or 
transient symptoms of schizophrenia 
within one year of his discharge from 
service in September 1997, or that 
currently manifest schizophrenia is 
otherwise related to active service.

4.	After completing the above action, and 
any other development as may be 
indicated by any response received as a 
consequence of the action taken in the 
preceding paragraphs, the veteran's 
claim should be readjudicated, based on 
the entirety of the evidence.  If the 
benefits sought on appeal are not 
granted to the veteran's satisfaction, 
he and his representative should be 
provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



